Citation Nr: 0932881	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  06-31 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected left ear sensorineural hearing loss.






ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The Veteran had active service from May 1952 until April 
1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the RO.

In the December 2005 rating decision on appeal, the RO also 
granted service connection for otitis media of the left ear 
and assigned a noncompensable evaluation.  In the Veteran's 
notice of disagreement, he indicated he disagreed with the 
noncompensable evaluation assigned to this disability, and 
the RO included this issue in the August 2006 statement of 
the case.  However, in the Veteran's VA Form 9, Appeal to the 
Board, he checked the box that indicated he was appealing 
only the issue involving his "service[-]connected hearing 
loss, left ear."  Thus, the Board finds that the Veteran did 
not perfect an appeal for a compensable evaluation for otitis 
media of the left ear, and that this issue is not part of the 
current appellate review.

In a statement received from the Veteran in August 2009, he 
stated he wanted the Board to address this issue.  The Board 
regrets that it does not have jurisdiction over the issue 
involving entitlement to a compensable evaluation for otitis 
media of the left ear.  The Board is referring it to the RO 
for initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

VA examination shows that the Veteran's left ear hearing loss 
was productive of no more than Level VII-IX hearing loss.  
Total deafness is not shown in the right ear, and thus it is 
considered normal for rating purposes with Level I hearing 
loss.


CONCLUSION OF LAW

The criteria for an initial compensable disability evaluation 
for a left ear hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.3, 4.7, 4.85, 4.86 and Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A review of the record reveals that all appropriate notice 
and development has been accomplished.  See 38 U.S.C.A. 
§ 5100 et seq.  As service connection for posttraumatic 
stress disorder has been granted, and an initial rating and 
an effective date have been assigned, the notice requirements 
of 38 U.S.C.A. § 5103(a), have been met.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

With respect to the VA's duty to assist, all evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims folder or he has been 
notified that VA was unable to obtain it.  Examinations have 
been conducted.

In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  

The record contains statements from the Veteran, as well as 
reports of VA and private examinations.  



Criteria and analysis for a higher rating for left ear 
hearing loss

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).   

The lay statements are considered to be competent evidence 
when describing symptoms of a disease or disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
these statements regarding the severity of the Veteran's 
symptoms must be viewed in conjunction with the objective 
medical evidence of record and the pertinent rating criteria.  

Disability evaluations of defective hearing range from 
non-compensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  

To evaluate the degree of disability for service-connected 
defective hearing, the rating schedule establishes eleven 
auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  Copies of 
these tables from the rating code were provided to the 
Veteran in the statement of the case.  

Since the Veteran is service connected for only one ear, the 
extent of impairment due to the non-service-connected ear may 
not be considered in the evaluation (absent total bilateral 
deafness).  38 C.F.R. § 4.14; Boyer v. West, 11 Vet. App. 477 
(1998).  If impaired hearing is service connected in only one 
ear, the non-service connected ear is assigned a designation 
of level I.  38 C.F.R. § 4.85(f).

The October 2005 VA audiological evaluation report indicates 
that the puretone thresholds at the frequencies of 1000, 
2000, 3000, and 4000 Hertz were 25, 30, 45, and 55, in the 
right ear, respectively.  The puretone thresholds at the 
frequencies of 1000, 2000, 3000, and 4000 Hertz were 75, 80, 
85, and 90, in the left ear, respectively.  The average 
puretone threshold for the right ear was 39 decibels and 83 
decibels in the left ear.  The controlled speech 
discrimination test was 84 percent in the right ear 
72 percent in the left ear.  

At VA examination in July 2006, the puretone thresholds at 
the frequencies of 1000, 2000, 3000, and 4000 Hertz were 30, 
30, 40, and 45, in the right ear, respectively, and 65, 70, 
70, and 90, in the left ear, respectively.  The average 
puretone threshold for the right ear was 36 decibels and 74 
decibels in the left ear.  The controlled speech 
discrimination test was 88 percent in the right ear and 
40 percent in the left ear.  

At VA examination in June 2009, the puretone thresholds at 
the frequencies of 1000, 2000, 3000, and 4000 Hertz were 30, 
35, 40, and 45, in the right ear, respectively, and 90, 90, 
95, and 100, in the left ear, respectively.  The average 
puretone threshold for the right ear was 38 decibels and 94 
decibels in the left ear.  The controlled speech 
discrimination test was 80 percent in the right ear and 
64 percent in the left ear.  

These audiology results show that the Veteran's hearing in 
his left ear is consistent with level VII, IX, and VII 
hearing.  See 38 C.F.R. § 4.85, Table VI.  Applying the worst 
level of hearing (which is the most beneficial to the 
Veteran's claim for increase), the Board finds that under the 
schedular criteria, the Veteran's left ear hearing loss would 
warrant no more than a noncompensable evaluation.  

While it is noted that the Veteran has been fitted with 
hearing aids, the evaluations derived from the rating 
schedule are intended to make proper allowance for 
improvement by hearing aids.  38 C.F.R. § 4.86.  Further, 
while his statements describe some degree of problems, the 
current hearing impairment is rated in accordance with 
criteria established by VA to compensate the service-
connected disability based on a level of average industrial 
impairment.  

The United States Court of Appeals for Veterans Claims 
(Court) has acknowledged that the "[a]ssignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  However, the Board is cognizant of the holding of 
Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In that 
decision, the Court noted that, unlike the rating schedule 
for hearing loss, the extra-schedular provisions did not rely 
exclusively on objective test results to determine whether 
referral for an extra-schedular rating was warranted.  The 
Court held that in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  Id. at 455.

In the present case, the Board notes that the October 2005 
and June 2009 VA audiological evaluations and the Veteran's 
statements contain descriptions of the Veteran's subjective 
complaints.  He denied that hearing loss impacted his 
occupational activities.  In regard to how it affects his 
daily activities, he has reported that he is unable to hear 
high pitched tones such as bird songs or when he is talking 
with children or women.  He has expressed getting tired of 
asking people to repeat themselves.  He has also pointed out 
that the audiological examinations do not take into 
consideration the real world actualities of his hearing loss 
such as the emotional component.  The Veteran has described 
feeling humiliated when he misunderstands statements.  He 
stated family members would complain because the Veteran had 
to increase the volume on the radio and television.  He also 
pointed out that he is required to wear hearing aids.  

While the Board has considered this evidence in light of 
Martinak and the provisions of 38 C.F.R. § 3.321(b)(1), the 
Board does not find that the Veteran has described functional 
effects that are "exceptional" or not otherwise 
contemplated by the assigned noncompensable evaluation.  
Rather, his description of difficulties with hearing are 
consistent with the degree of disability addressed by such an 
evaluation.  Again, it must be noted that the Veteran is 
service connected for his left ear only.  

Overall, the criteria for a compensable evaluation for 
bilateral hearing loss have not been met, and the Veteran's 
claim must be denied. 38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to an initial compensable evaluation for left ear 
hearing loss is denied.  



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


